Title: To Benjamin Franklin from [Samuel Wharton], 27 May 1765
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philada. May 27 1765.
Yesterday I had the Pleasure of receiving your kind Favor of the 13th April, which I just sit down, to acknowledge, As the Packet sails sooner than I expected.
I have been much absent from Home, for two Months past, otherwise I should have regularly wrote you and Owned the Receipt of your several Favors of the 12th January and 15th February and at present, you will be pleased to excuse me, for not answering them particularly; As I am much engaged in Business.
It was with inexpressible Pleasure, your Friends heard of your safe Arrival and Especialy, As They were longer deprived of that Satisfaction, Then They expected; occasioned, by the long Passages of the inward bound Vessels.
I carefully advert to all you are pleased to say, respecting a Restitution for our Indian Losses and am convinced, That you will chearfully do every[thing] in your Power to serve us, In such Manner, As will be most to Our Inter[est.] I am greatly Obliged by the kind Manner, In which, you promise to keep an attentive Eye to Our Interest and That you will with pleasure serve my Partners and self, in the Way, I mentioned in mine of Novr. 23d. And I cannot help flattering myself, If you should fail in obtaining a pecuniary or Land Compensation, You will succeed in the Manner, I presumed to hint to you, in the last mentioned Letter. I am sorry to find, That There are as many Persons, as you mention endeavouring to purchase Old Rights; Some of Them however, are come Away and most of the Others, will follow Them, soon; When I apprehend, it will be the best Time, to apply; But this, you will be the best Judge of.
Your Friends are greatly rewarded, By the particular Notice, you are pleased to take, of the small Indications, of their sincere Friendship and They have the agreable Satisfaction, of hearing, from all the Neighbouring Provinces, That your Enemys are as much despised, for their ungenerous Treatment towards you, As you are revered for your Steady and disinterested Attachment to your Country. Indeed! I must do Our propritary Leaders the Justice, to say, That They are either convinced of the Falsity of their base and repeated Charges against you, or That, They have been so fully exposed, They are afraid of publishing any More; For Now (and Even before, the Packet arrived) We do not hear a sentence, transpire against you.
Those of Us, who have exerted Ourselves, in the Cause of a change from a pro--y to a Royal Goverment, are highly exhilirated, by your last Letters, As They give Us Reason to hope, That, That happy Period is not far distant; For be assured, Until it arrives, Neither Our persons, Rights or properties will be safe, A Spirit of Riot and Licentiousness prevailing, thro’ Our province and particularly in Our Frontier Countys. Insomuch, That I am clearly of Opinion, That if, The regular and well executed Powers of a Kingly Goverment, are not soon exercised, In this distracted province, We shall ’Ere long be involved, in all the Calamitys of Another Indian War; For I am satisfied, The lawless Inhabitants of Cumberland County will massacre all Indians, who enter the interior parts of it, However They may cover Themselves, under the Faith of a feeble Goverment.
Our Friends wrote you fully, respecting the Insurrection in Cumberland County, When a part of the Goods, Our House was sending Out, (As I formerly informed you) To be subservient to the King’s Use, were attacked and destroyed, by a Number of Irish Presbyterians. They have also doubtless, advised you, of the strange Conduct of Our Governor and Attorney Genl. Who just went to Carlisle, saw Col. Armstrong and a few Others of the prop--y Minions—sent three presbyterian Parsons and the Sheriff to Conogocheague, with a Design, as They say, To apprehend the Robbers (who returned, as Every impartial Person would previously determine, without doing any Thing) and Then, without so much, as issuing a Proclamation, or offering a Reward, for the taking Them, They returned to Philadelphia. The Consequence of all Which was, That when the Cumberland County grand Jury met, They dared to violate the Oaths, They had taken and did not find a Bill of Indictment, against any One of Them, notwithstanding the most plain and positive Proofs was adduced. In short, When We consider That almost every Man in the County, has presumed to express Himself most disrespectfully of a Kingly Govement, It is not to be wondered at, If They should unite to save their Relations, from the Halter. I call Them Relations, because you may be convinced, That most of the Grand Jurors, were Relatives to some of the Robbers.
As soon as the Court broke up, all was Jollity and Uproar and They returned huzzaing to the upper parts of the County, rejoicing at their Victory Over Conscience and the Laws of their Country—When a fresh Occasion presented for Them to exercise their regulating Powers.
The Case is briefly as follows.

Mr. Joseph Spear (a Gentleman of fair Character) Obtained a Permission last Winter, from the Commanding Officer at Fort Pitt, To supply that Garrison with What Necessarys, They wanted; Accordingly sometime last Month, He was proceeding with 60 Horse Loads of Goods and got as far with Them, as Fort Loudon. The Evening of their Arrival, there, The Horses were sent to Pasture and the next Morning, the Drivers were stop’d by a party of Fellows all armed and black’d, in their Faces, Who demanded of Them, To Whom the Horses belonged and w[h]ere They were destined to &c. They were answered, That They were Mr. Spear’s and That They were going with Necessarys, to Fort Pitt, in Virtue of the Officer, of that Post’s, Permission. But all this was to no Avail, As Our Law Givers have determined, That No One shall go to Fort Pitt, But such as They admit; Wherefore a Party consisting of a Sarjent and Twelve Soldiers, were ordered to the Grass Ground, To escort the Horses in; But before They got there; The Rioters had cruely whipt the Drivers and burnt all their Pack Saddles and Blankets.
As soon as the Soldiers reached the Grass Ground, They collected the Horses and were driving Them, to Fort Loudon, But the Black Boys told Them, They should not; Wherefore Words ensued between Them and the Soldiers and Then the former, fired upon and killed four, of the Horses, After Which, an Engagement ensued between Them and the Soldiers; In which little Damage was done, save That the Latter wounded One of Them, in the Knee; When the Whole of Them dispersed—But They have collected, in great Numbers, So that Mr. Spear has not been Able to Move any of his Goods.
By some Gentlemen, Who arrived yesterday in Town from Shippensburgh I learn, That They are 700 strong and That They undertake to grant Permissions &c. In short, Every One, But the most prejudiced proprietary Creature, Whose Conscience and Understanding, are not implicitly directed to their Service, Must acknowledge, That We have scarcely, the Appearance of Goverment amongst Us; For could You beleive, That notwithstanding, this additional Instance of the rebellious and tumultuous Behaviour, of that County, Yet Even, not so much, as a Proclamation appears.
I expect Captain Callendar in Town to Day, When I hope to be furnished with the Particulars of their present Behaviour; Which as soon as I am possess’d of, I will carefully transmit to you.
My Partners and Self wrote to you On the 23d January and among other Matters mentioned to you That Mr. Croghan had given Them, the Preference of supplying Him, with What Goods, He wanted for the Kings Use &c. And Therefore We took the Liberty of begging the Favor of you, If not inconvenient to you, To wait for the Payment of the One thousand Pounds Sterling, We had of you and the Interest thereon, Until the Fall. But at the same Time, We requested, you would plainly tell Them, Whether you wanted the Whole, or a Part of it, before that Time and That if you did, They would immediately reamit it.
We are greatly surprised, We have not a Line from you upon the Subject and are therefore, apprehensive, Our Letters must have miscarried; Wherefore I earnestly, in their Behalf, confirm the Above, and request you will be pleased to favor Us, with your Answer, as soon as possible; For it would give us much real Concern, If We could imagine, We had subjected you, to the least Disapointment.
Our City is now agreably divided between Two partys. The One rejoicing, at the Appointment of their valuable and firm Representative, To the Office of Stamp Commissioner—Whilst the Other, speak their Chagrin and Distress, in their very Looks.

It is diverting enough, To hear them, in broken Sentences, hint, [remainder missing.]
Benjamin Franklin Esqr.
